Citation Nr: 1133514	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-17 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for pilonidal cyst scar.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which granted service connection for a pilonidal cyst, rated as noncompensable, effective January 22, 2003.

In May 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  The Veteran waived his right to have his representative present at the hearing.  There is no indication that the Veteran has revoked his representation otherwise.  A transcript of this hearing is of record and has been reviewed.

The Board further notes that the May 2009 hearing transcript raises the issue of entitlement to service connection for a skin disability, to include as secondary to his service-connected pilonidal cyst.  The Board notes that the Veteran has a diagnosis of psoriasis.  See VA dermatology progress notes dated in June 2006.  The issue of service connection for a skin disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

In October 2009, the Board remanded the case for further development.  


FINDING OF FACT

The Veteran's superficial pilonidal cyst scar is manifested by complaints of pain and pressure in the affected region, and contains a 5 mm hole in the center.    



CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for an initial evaluation of 10 percent, but no higher, for his pilonidal cyst scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7803 (in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from the Veteran's disagreement with the assigned evaluation following the grant of service connection for residuals of pilonidal cyst.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see VCAA letter dated in March 2004.  Therefore, no further notice is required.  In any event, the Veteran was issued a VCAA notice letter in January 2009, and a supplemental statement of the case was issued in January 2011.  

The Board also notes that the Veteran appeared at a hearing before the undersigned.  At the hearing the Veteran presented testimony regarding his symptoms and through his testimony he demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2010) and that the Board can adjudicate the claim based on the current record.

As to VA's duty to assist, the Board notes that the claims folder contains service treatment records, VA and private medical evidence, along with records from the Social Security Administration.  The Veteran was afforded VA examination in conjunction with the claim and as previously noted, testified at a Travel Board hearing.  The Board also notes that the Veteran's appeal was remanded and that the mandates of the remand were accomplished.  The March 2009 VA examination was obtained and incorporated into the claims file, and the Veteran's VA medical reports were placed into the claims file.  The Board further notes that the VA examination report is adequate for rating purposes.  The examiner reviewed the record, discussed the Veteran's subjective complaints, and pertinent clinical findings associated with the Veteran's disability were recorded.  

In light of the above, the Board finds that there is no further action is necessary to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Background and Legal Criteria

In this case, the record reflects that the Veteran developed a pilonidal cyst during service and had it excised.  He filed a service connection claim for residuals of his pilonidal cyst in 2004.  As indicated, service connection for residuals of pilonidal cyst was granted in an April 2005 rating decision and an initial compensable evaluation was assigned pursuant to Diagnostic Code 7819-7803, effective January 22, 2003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2010).

In March 2009, the Veteran was afforded a VA examination of the skin.  According to the examination report, the Veteran had a 3 cm scar extending approximately 1 cm on each side of the intergluteal cleft and into the fold of the intergluteal cleft.  There was a tiny approximate 5 mm hole in the center of the scar with no pus present.  The examiner summarized that the Veteran has a scar with a small hole in the center at the site of a previously incised and drained pilonidal cyst.  Onset and course was intermittent and non-worsening.  Corticosteroids, immunosuppressive drugs, UVB, PUVA, or electron beam therapy was not prescribed.  No side effects of treatment were noted.  There was no functional impairment, systemic symptoms, malignancy, neoplasm, or disfigurement.  The scar affected less than one percent of the entire body and did not affect any exposed area.    

In May 2009, the Veteran testified that he experiences pain and pressure upon prolonged sitting on account of his pilonidal cyst scar.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are for consideration in this case; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected disability results in symptoms that would warrant different ratings.

Initially, the Board notes that the schedular criteria by which skin disabilities are rated were recently revised, effective October 23, 2008, so that it more clearly reflects VA policies concerning the rating of scars.  73 Fed. Reg. 54,708-54,712 (September 23, 2008).  Because these modifications were expressly made applicable only to claims filed on or after the effective date, they are not applicable to the instant claim, which was originally received in 2004.  Thus, under the criteria in effective prior to October 23, 2008, scars were rated under Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 pertains to scars of the head, face, or neck, and is not applicable here.

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2010).

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2010).

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2010). 

Diagnostic Code 7804 provides that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that in this case, a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See 38 C.F.R. § 4.68 of this part on the amputation rule). 

Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. Part 4 (2010).

Analysis

The record reflects that the Veteran's service-connected pilonidal cyst scar measures 3 cm, extending approximately 1 cm on each side of the intergluteal cleft and then into the fold of the intergluteal cleft.  Although there is no objective evidence of pain on examination and the 2009 examiner indicated that the course of treatment for the Veteran's cyst scar was "non-worsening," the Board acknowledges the Veteran's report of pain in the scar region, as reported in his 2004 claim.  In addition to pain, he also testified that he experiences pressure in the affected region, particularly upon prolonged sitting.  In this regard, during his Travel Board hearing, the Veteran testified that his pilonidal cyst intermittingly "opens up" and drains up to three times per year, causing pain and pressure.  He stated that he self-treats the cyst with over-the-counter medication and the help of his spouse.  The Veteran is competent to report what comes to him through his senses and symptomatology that is observable and identifiable by lay people.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Symptoms such as pain and pressure are observable and identifiable by a layperson, such as the Veteran.  Thus, he is deemed competent to report such symptoms.  Also, the Board finds no reason to question the Veteran's testimony, and therefore finds him credible. 

Further, although the evidence shows that the majority of the Veteran's pilonidal cyst scar is well-healed and thus stable, there is also objective evidence of a 5 mm hole in the center of such scar, as seen during the 2009 VA examination.  In fact, the physician noted that he was able to pass a small sterile q-tip in the hole.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The presence of this 5 mm hole suggests that such portion of the scar is unstable.  

In light of the Veteran's competent and credible reports of pain and pressure in the region of the pilonidal cyst scar and the objective evidence of a hole in the center of that scar, the Board concludes that the criteria for an initial evaluation of 10 percent is warranted under Diagnostic Code 7803.  In this regard, all doubt has been resolved in the Veteran's favor.  It is also noted that there is no higher evaluation available under this diagnostic code, and on the facts of this case, there is no applicable diagnostic code under which to assign a higher evaluation.  The Veteran's pilonidal cyst scar has not been shown to cause limitation of function of any part of the body.  See Diagnostic Code 7805.  

Consideration has also been given to assigning staged ratings; however, at no time during the period on appeal has the disability warranted more than a 10 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, based on the foregoing, the Board concludes that an initial 10 percent evaluation, but no higher, for residuals of pilonidal cyst is warranted.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds that the rating criteria contemplate the Veteran's residuals of pilonidal cyst scar.  Such disability is primarily manifested by pain, a manifestation that is contemplated in the rating criteria.  The rating also contemplates the hole in the center of the Veteran's cyst.  A higher rating is not warranted in this case, as the remaining skin rating criteria contemplate characteristics of scars that are not present in this case.  Thus, the rating criteria are adequate to evaluate the Veteran's service-connected disability and referral for consideration of extraschedular rating is not warranted.


ORDER

A 10 percent evaluation, but no higher, for residuals of pilonidal cyst scar is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


